     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 1 of 38 Page ID #:18515




 1    Michael John Avenatti (Pro Se)
 2
      H. Dean Steward, SBN 85317
 3    17 Corporate Plaza, Suite 254
      Newport Beach, California 92660
 4    Tel (949) 481-4900
      Fax (949) 706-9994
 5    Email: DeanSteward7777@gmail.com
 6
      Advisory Counsel for Defendant
 7    MICHAEL JOHN AVENATTI
 8
 9                             UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
12
                  Plaintiff,                         DEFENDANT’S MOTION TO DISMISS
13
                         v.                          DUE TO DOUBLE JEOPARDY,
14                                                   PROSECUTORIAL MISCONDUCT,
      MICHAEL JOHN AVENATTI,                         CONTEMPT OF THIS COURT’S
15
                  Defendant.                         JANUARY 25, 2021 ORDER [Dkt. 408],
16                                                   AND VIOLATIONS OF DEFENDANT’S
                                                     RIGHT TO DUE PROCESS
17
18                                                   ([Proposed] Order and Declaration of
                                                     Michael John Avenatti (with exhibits), filed
19
                                                     concurrently herewith)
20
21
22
23          Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
24    advisory counsel of record, H. Dean Steward, hereby moves and files his Motion to
25    Dismiss Due to Double Jeopardy, Prosecutorial Misconduct, Contempt of this Court’s
26    January 25, 2021 Order [Dkt. 408] and Violations of Defendant’s Right to Due Process.
27    Defendant’s motion is based on the attached memorandum of points and authorities; the
28    evidence referenced in the attached; the files, records and transcripts in this case and the
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 2 of 38 Page ID #:18516




 1    other cases cited herein; and such further evidence and argument as the Court may
 2    permit on reply or at a hearing on this matter.
 3
       Dated: September 20, 2021                 Respectfully submitted,
 4
                                                /s/ Michael J. Avenatti
 5
                                                Defendant
 6                                              MICHAEL JOHN AVENATTI
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 3 of 38 Page ID #:18517



                                        TABLE OF CONTENTS
 1

 2
      TABLE OF AUTHORITIES……………….…………………………….………………ii
 3
      MEMORANDUM OF POINTS AND AUTHORITIES…………………………………1
 4
         I.        INTRODUCTION………………………………………………………….…..1
 5       II.       FACTUAL BACKGROUND………………………………………………….3
 6              A. The Government Learns of the Importance of the Servers and the Brady
 7                 Materials Stored on the Servers in the Spring and Summer of 2019,
 8                 But Ignores It…………………………………………………………………...3
 9              B. In Response to Defendant’s Continued Efforts in 2019 to Get the Brady
10                 Materials, the Government Misleads the Court and Withholds the
11                 Information…………………………………………………………………….8
12              C. Defendant Continues to Attempt to Get the Critical Information Throughout
13                 2020; The Government Successfully Withholds It…………………………...10

14              D. The Government Stonewalls Defendant’s Efforts to Acquire the Brady

15
                   Information in the Months Leading to Trial in 2021 and Violates this Court’s
                   Order…………………………………………………………………………..10
16
                E. The Government’s Misconduct, Brady Violations and Contempt Are Exposed
17
                   at Trial………………………………………………………………………...11
18
                F. The Court Holds Two Hearings on the Motion and Declares a Mistrial….….16
19
                G. The Government’s Discovery Misconduct Is Not Limited to Withholding
20
                   Exculpatory Financial Data…………………………………………………...19
21
         III.      ARGUMENT…………………………………………………………….…...20
22
                A. The Double Jeopardy Clause of the Fifth Amendment……………………….20
23
                B. Outrageous Government Conduct and Due Process…………………..……...23
24              C. Prosecutorial Misconduct and the Court’s Supervisory Powers……………...24
25              D. The Facts and the Law Require the Court to Preclude the Government from
26                 Re-Trying the Defendant and Issue a Dismissal With Prejudice……………..28
27       IV.       CONCLUSION……………………………………………………………….30
28
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 4 of 38 Page ID #:18518




 1                               TABLE OF AUTHORITIES
 2    FEDERAL CASES                                                               Page
 3
      Arizona v. Washington,
 4    434 U.S. 497, 503 (1978)………………………………………………………………..20
 5
      Brady v. Maryland,
 6    373 U.S. 83, 87 (1963)……………………………………………………………...passim
 7
      Dean v. United States,
 8    1990 U.S. Dist. LEXIS 19954 (E.D. Tex. 1990)………………………………………..22
 9
      Giglio v. United States,
10    405 U.S. 150, 154 (1972)…………………………………………………………...passim
11
      Green v. United States,
12    355 U.S. 184 (1957)……………………………………………………………………..20
13
      Kyles v. Whitley,
14    514 U.S. 419, 445-449 (1995) ……….…………………………………………………17
15
      Martinez v. Caldwell,
16    644 F.3d 238 (5th Cir. 2011)……………………………………………………………22
17
      McNabb v. United States,
18    318 U.S. 332 (1943)……………………………………………………………………..24
19
      Oregon v. Kennedy,
20    456 U.S. 667 (1982)……………………………………………………………………..21
21
      Tibbs v. Florida,
22    457 U.S. 31 (1982)………………………………………………………………………20
23
      United States v. Aguilar Noriega,
24    831 F. Supp. 2d 1180 (C.D. Cal. 2011)…………………………………………………28
25
      United States v. Bates,
26    917 F.2 388 (9th Cir. 1990)……………………………………………………………..20
27
28
                                              ii
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 5 of 38 Page ID #:18519




 1
      United States v Barrera-Moreno,
      951 F.2d 1089 (9th Cir. 1991)……………………………………………………….23,25
 2
 3    United States v. Blanco,
      392 F.3d 382 (9th Cir.2004)…………………………………………………………25,26
 4
 5    United States v. Brumel-Alvarez,
      991 F.2d 1452 (9th Cir. 1992)…………………………………………………………..26
 6
 7    United States v. Bundy,
      968 F.3d 1019 (9th Cir. 2020)……………………………………………………...passim
 8
 9    United States v. Chapman,
      524 F.3d 1073 (9th Cir. 2008)………………………………………………………passim
10
11    United States v. Dinitz,
      424 U.S. 600 (1975)…………………………………………………………………20, 21
12
13    United States v. Dodd,
      2014 U.S. Dist. LEXIS 92697 (E.D. Wash. 2014)……………………………………...24
14
15    United States v. Fern,
      155 F.3d 1318 (11th Cir. 1998)……………………………………………………........21
16
17    United States v. Fitzgerald,
      615 F.Supp.2d 1156 (S.D. Cal. 2009)………………………………………………27, 28
18
19    United States v. Fola,
      2015 U.S. Dist. LEXIS 191820 (D. Haw. 2015)………………………………………..24
20
21    United States v. Gaytan,
      115 F.3d 737 (1997)…………………………………………………………………….20
22
23    United States v. Govey,
      284 F.Supp.3d 1054 (C.D. Cal. 2018)…………………………………………………..28
24
25    United States v. Holler,
      411 F.3d 1061 (9th Cir. 2005)…………………………………………………………..23
26
27    United States v. Jorn,
      400 U.S. 470 (1971)…………………………………………………………………20, 21
28
                                              iii
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 6 of 38 Page ID #:18520




 1
      United States v. Kearns,
      5 F.3d 1251 (9th Cir. 1993)……………………………………………………………..24
 2
 3    United States v. Kohring,
      637 F.3d 895 (9th Cir. 2011)………………………...………………………………….24
 4
 5    United States v. Matta-Ballesteros,
      71 F.3d 754 (9th Cir. 1995)……………………………………………………………..25
 6
 7    United States v. Olsen,
      704 F.3d 1172 (9th Cir. 2013)………………………………………………………25, 26
 8
 9    United States v. Omni Int’l Corp.,
      634 F.Supp. 1414 (D. Md. 1986)………………………………………………………..24
10
11    United States v. Pedrin,
      797 F.3d 792 (9th Cir. 2015)……………………………………………………………23
12
13    United States v. Price,
      566 F.3d 900 (9th Cir. 2009)………………………………………………………..passim
14
15    United States v. Ross,
      372 F.3d 1097 (9th Cir. 2004)…………………………………………………………..24
16
17    United States v. Russell,
      411 U.S. 423 (1973)……………………………………………………………………..23
18
19    United States v. Serra,
      882 F.2d 471 (11th Cir. 1989)…………………………………………………………..21
20
21    United States v. Sterba,
      22 F. Supp. 2d 1333, 1343 (M.D. Fl. 1998)…………………………………….………22
22
23    United States v. Wallach (II),
      979 F.2d 912 (2d. Cir. 1992)……………………………………………………………22
24
25    United States v. Weems,
      49 F.3d 528 (9th Cir. 1995)……………………………………………………………..20
26
27    United States v. Williams,
      504 U.S. 36 (1992)………………………………………………………………………24
28
                                              iv
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 7 of 38 Page ID #:18521




 1
      United States v. Zuno-Acre,
      44 F.3d 1420 (9th Cir. 1997)……………………………………………………………26
 2
 3
      STATE CASES
 4
      Bauder v. State, 921 S.W.2d 696 (Tex. Crim. App. 1996)……………………………...22
 5
      Commonwealth v. Smith, 532 P.A. 177, 182 (1992)…………………………………….23
 6
      People v. Batts, 30 Cal. 4th 660 (2003)……………………………………………........22
 7
      Pool v. Superior Court, 139 Ariz. 98 (1984)……………………………………………23
 8
      State v. Kennedy, 666 P.2d 1316 (Or. 1983)…………………………………………….23
 9
10
      STATUTES, CODE SECTIONS AND ORDERS
11
      18 U.S.C. § 3500……………………………………………………………………passim
12
      28 U.S.C. § 530B(a)…………………………………………………………………….25
13
      California Rule Professional Conduct 3.8………………………………………………25
14
      Justice Manual 9-5.001(B)(1)………………………………………………….………..25
15
      Federal Rule of Criminal Procedure 16………………………………………..2, 4, 15, 28
16
      Federal Rule of Criminal Procedure 26.2 …………………………………….……19, 20
17
      U.S. Const. Amend. V…………………………………………………………………..20
18
19
      OTHER SOURCES
20
      Prosecutorial Misconduct and Constitutional Remedies,
21    77 Wash. U. L, Q. 713 (Fall, 1999)……………………………………………………..22
22    Webster’s Third New International Dictionary 972 (3d ed. 1976)……………………...21
23
24
25
26
27
28
                                              v
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 8 of 38 Page ID #:18522




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.    INTRODUCTION
 3           In April 2019, Michael John Avenatti (“Mr. Avenatti”), a practicing attorney and
 4    the managing partner of the law firm Eagan Avenatti, LLP (fka Eagan O’Malley &
 5    Avenatti, LLP, “EA”),1 was charged with 36 felony counts, including 10 counts of wire
 6    fraud relating to his representation of five clients. In furtherance of its case, and in an
 7    effort to establish that Mr. Avenatti committed wire fraud and misappropriated client
 8    funds, the government obtained and executed broad search warrants in early 2019 to
 9    obtain information related to Mr. Avenatti’s bank records, accounting records, client
10    records, and complete access to the EA servers containing expansive documentation and
11    data related to the alleged client victims.
12          In order to properly prepare and present his defense, Mr. Avenatti demanded, in
13    April 2019 and immediately after the Indictment was issued, a forensic copy of the
14    servers so that he could obtain the financial information necessary for his defense,
15    properly calculate the fees, costs and advances related to his prior representation of his
16    clients, and present this information to the jury. He did so because a central pillar of his
17    defense is that he was entitled at all times to the attorney’s fees he earned in connection
18    with his legal services for his clients, as well as all expenses, costs, and advances made
19    on their behalf, and therefore Mr. Avenatti cannot be convicted of any federal crime for
20    “misappropriating” money that was rightfully his.
21          The government successfully opposed Mr. Avenatti’s initial effort to obtain the
22    data from the servers, and similar repeated efforts for over two-and-a-half years, by
23    repeatedly falsely representing to the defendant and the Court that all Brady and Giglio
24    material from the servers had been produced. Indeed, as demonstrated below, the record
25    is replete with numerous instances of defendant routinely requesting that the
26    government fully comply with its Brady obligations and produce all information
27
      1
       At all relevant times, Mr. Avenatti owned 100% of the equity of the law firm through
28
      another wholly owned entity, Avenatti & Associates, APC.
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 9 of 38 Page ID #:18523




 1    favorable to the defense, including all accounting information and all discovery related
 2    to the calculation of client costs, expenses and advances. These demands, however,
 3    resulted in no action by the government. Instead, for two and a half years, the
 4    prosecution team continued to withhold critical financial information at the center of the
 5    case, while falsely and recklessly representing to the defendant and to the Court that the
 6    government had fulfilled all of its discovery obligations and produced all information
 7    favorable to the defense. Worse yet, they openly mocked defendant and his counsel,
 8    including to the Court, when they raised their concerns relating to the lack of disclosure.
 9    These misrepresentations and this misconduct and suppression continued even after the
10    Court specifically ordered in January 2021 all relevant information to be produced.
11          The trial in this matter began on July 13. As the trial progressed, it became
12    apparent that Mr. Avenatti had not been provided critical discovery owed to him under
13    Rule 16, Brady, Giglio, Jencks and this Court’s January 25, 2021 Order directing the
14    government to comply with its discovery obligations. And yet, the government
15    continued to withhold the information. Ultimately, the government’s conduct led the
16    Court to declare a mistrial and order a new trial.
17          However, justice and the law demand more. Simply put, in an effort to gain a
18    conviction of a high-profile defendant, the prosecution at best deliberately ignored their
19    most basic discovery obligations and defendant’s due process rights and “blew off’ the
20    defendant’s requests for Brady materials. The government’s failures were consistent,
21    recurring, willful and permeated the entire case from its inception. The government
22    should not be permitted to make repeated misrepresentations to the Court, mock the
23    defendant for claiming the prosecution has failed to fulfill its Brady obligations (when
24    they know he is right), suppress critical information, roll the dice and hope the defendant
25    cannot demonstrate the government’s misconduct before a verdict is reached, and then,
26    once caught, be permitted to start anew, armed with the benefit of having observed
27    defendant’s defense strategy, opening statement and cross-examination of 21
28    government witnesses during the first trial. For each of the reasons set forth herein,
                                                    2
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 10 of 38 Page ID #:18524




 1    double jeopardy, the government’s misconduct, this Court’s January 25, 2021 Order
 2    [Dkt. 408] and defendant’s due process rights all require that the Court dismiss the
 3    Indictment with prejudice and prevent the government from re-trying the defendant.2
 4    II.   FACTUAL BACKGROUND
 5          A.     The Government Learns of the Importance of the Servers and the
                   Brady Materials Stored on the Servers in the Spring and Summer of
 6                 2019, But Ignores It
 7          On March 25, 2019 at approximately 9:00 a.m. PST, Mr. Avenatti was arrested
 8    pursuant to a criminal complaint and arrest warrant. [Dkt. 1, 13]. A search warrant was
 9    simultaneously executed at the home of Ms. Judy Regnier, Mr. Avenatti’s former
10    longtime office manager and lead paralegal. During a lengthy nearly five-hour interview
11    conducted at the time of the search by AUSA Brett Sagel and co-lead IRS-CID Special
12    Agent Remoun Karlous, Ms. Regnier informed the government that the computer servers
13    for the law firm were located in an e-storage facility. Ms. Regnier later testified under
14    oath that she “probably” also told the government during the interview about the fact that
15    EA kept its financial records relating to its clients in two software programs located on
16    the servers – QuickBooks and Tabs.3 See, e.g., Trial Tr. (7/28/2021, Vol. 1) p. 91-93.
17          On April 3, 2019, the government obtained a forensic copy of the EA computer
18    servers. On April 10, 2019, defendant was purportedly charged with the 36 counts by
19
      2
20      As of this filing, the government has yet to produce all of the relevant financial data
      and information to the defendant nor has defendant been able to complete his review of
21
      the data first produced on August 23, 2021 and additional data produced yesterday.
22    Accordingly, defendant reserves the right to supplement his briefing once the
      government has fully complied with its discovery obligations and defendant has had
23
      ample opportunity to review the information.
24    3
        QuickBooks is an accounting software package that is used by businesses for various
25    financial functions, including maintaining checking account registers and a business’
      general ledger. Tabs, otherwise known as Tabs3, is a software package specifically
26
      designed for law firms that is used to track and bill attorney time on client matters, out-
27    of-pocket costs incurred on client matters, and advances made to, and for the benefit of,
      clients. The evidence at trial established that the client information tracked in
28
      QuickBooks and Tabs at EA was not the same.
                                                    3
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 11 of 38 Page ID #:18525




 1    way of an indictment, which was docketed on the morning of April 11, 2019 [Dkt. 16].
 2    That same day, defendant’s counsel (Mr. John Littrell) wrote AUSA Sagel and then
 3    AUSA Julian Andre and informed them that the defense needed urgent access to the
 4    information from the EA servers for multiple reasons, including “in order to defend the
 5    case.” See Exh. A.4 AUSAs Sagel and Andre committed to Mr. Littrell during a
 6    subsequent conversation that all relevant documents from the servers would be promptly
 7    produced to the defendant during discovery. AUSA Andre confirmed this agreement in
 8    writing the next day: “To the extent the servers contain evidence relevant to the
 9    prosecution of Mr. Avenatti, as we mentioned yesterday, such materials will be
10    produced to the defense during the discovery process.” See id. (emphasis added). In
11    the weeks that followed, however, no such information was produced.
12          On May 15, 2019, and immediately after defendant’s new counsel, Mr. H. Dean
13    Steward, was retained on this case, defendant sent the government a letter demanding
14    that the government comply with its obligations under Rule 16 as well as Brady and
15    Giglio. Among other items, defendant specifically sought access to “all documents,
16    information, materials, electronic information, etc., obtained from Brian Weiss and/or
17    Eagan Avenatti, LLP or any corresponding search including but not limited to forensic
18    copies of all electronic files, computers, servers, drives, USB keys, cell phones and
19    iPads.” See Ex. B, p. 2. The word “servers” was mentioned ten times in the letter, as
20    were the words “computers” and “drives.” Further, Brady was mentioned at least twice,
21    with one request for Brady information clearly stating, “I request all documents,
22    statements, agents’ reports, and tangible evidence favorable to the defendant on the issue
23    of guilt and/or which affects the credibility of the government’s case.” See Ex. B, p. 4
24          One week later, on May 22, 2019, having not received any electronic evidence nor
25    any of the materials requested, Mr. Steward sent another letter to the government
26
      4
27      All references to “Ex.” herein refer to the exhibits attached to the Declaration of
      Michael John Avenatti filed concurrently herewith and in support of this motion
28
      (“Avenatti Decl.”).
                                                     4
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 12 of 38 Page ID #:18526




 1    specifically addressing the importance of obtaining a copy of the servers. See Ex. C. In
 2    the letter, defense counsel described the prejudice to the defense caused by the
 3    government continuing to withhold the data, demanded that the forensic images be
 4    provided no later than Tuesday, May 27, and also requested an inventory of the materials
 5    seized. See id.
 6          On May 24, 2019, SA Karlous and the government submitted a search warrant
 7    application to search the EA servers, which were already in the possession of the
 8    government. See CDCA Case No. 8:19-mj-00419, Dkt. 4-1. By way of the application,
 9    the government sought access to extensive accounting and financial data from the
10    servers relating to the allegations in the Indictment and the five clients. In particular,
11    several of the items sought to be seized and searched were specific to attorney costs,
12    expenses, advances, fees, time and accounting. See Ex. D; Id. at pp. 7-11 (items f., g., p.,
13    t., u., w. and x.). The application was granted that afternoon, and the government was
14    permitted broad access to seize and search for a myriad of documents and materials
15    relating to the allegations in the Indictment, including the financial and accounting
16    information relating to the clients at the center of counts 1-10 that was in “QuickBooks,
17    or other electronic accounting data, files or records.” See Ex. E.
18          Later that day, the government provided a response to Mr. Steward’s letters.
19    See Ex. F. Importantly, the government promised that it would provide Mr. Avenatti
20    with a copy of all of the relevant information from the servers, stating as follows:
21    “We will produce any relevant evidence seized from the EA LLP server once
22    the government completes the review protocols set forth in the search
23    warrant.” Ex. F, pp. 4-5. (emphasis added). In other words, the government further
24    lulled the defendant into believing that the government understood their obligations
25    and would comply with them. Weeks passed by, however, and no information from
26    the servers was produced.
27          On June 25, 2019, defense counsel sent AUSA Andre and AUSA Sagel a letter
28    itemizing the government’s failures to produce “all data – emails, pleadings, settlement
                                                     5
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 13 of 38 Page ID #:18527




 1    agreements, accounting information, etc. from the servers and computers relating to Mr.
 2    Avenatti’s law firm.” See, e.g., Ex. G. Counsel made clear to the government that the
 3    information was critical to the defense and time was of the essence: “Indeed, there can
 4    be no question that the items above are critically important in this case and critical to
 5    the defense. . . . Accordingly, time is of the essence. The above information has been in
 6    the possession of the government since the last week of march – 3 months. We ask that
 7    it be produced immediately.” Id.
 8          On July 1, 2019, in anticipation of a status conference, the parties submitted a joint
 9    report to the Court. [Dkt. 44]. Within this report, the defendant challenged the
10    inadequacies of the government’s discovery productions, “[t]he government’s production
11    to date has been woefully inadequate … the information produced to date is far less than
12    five percent (5%) of what is required. . . . [T]he government now refuses to produce
13    millions of pages of documents and huge amounts of electronic data (likely well over 20
14    terabytes) that Defendant needs to defend himself-including potentially Brady and Giglio
15    material.” [Dkt. 44, p. 8]. Mr. Avenatti also specifically delineated what information that
16    the government had failed to produce: (a) defendant’s correspondence and emails with
17    clients referenced in the Indictment; (b) defendant’s client files; (c) defendant’s
18    accounting, tax and costs records; (d) defendant’s time records; (e) defendant’s settlement
19    communications and documentation; (f) defendant’s emails relating to the charges in the
20    indictment; and, (g) defendant’s emails with his tax professionals. [Dkt. 44, p. 6 (emphasis
21    added)]. In the report, the government stated that it continued to review the content of the
22    EA servers and committed to “produce any non-privileged documents falling within the
23    scope of the search warrants to the defense on a rolling basis.” [Dkt. 44, p. 12]. The Court
24    subsequently issued an Order on July 8, 2019 directing the government to submit “a report
25    re privilege review and a time table to produce documents to the defendant including how
26    the documents will be produced.” [Dkt. 45].
27          On July 22, 2019, the prosecution submitted its “Status Report Regarding the
28    Government’s Privilege Review.” Within this report, the government stated that the
                                                    6
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 14 of 38 Page ID #:18528




 1    Privilege Review Team continued to extract data from the EA Servers and was
 2    “attempting to identify any folders on the EA LLP server that contain information
 3    relating to the individual client-victims…” [Dkt. 49, p. 7]. The prosecution also told the
 4    Court that “the documents and data from the EA LLP server will be loaded into the
 5    document review database on a rolling basis.” [Dkt. 49, p. 6]. The government further
 6    assured the Court and the defense that information relating to the individual clients in the
 7    Indictment or other categories of documents covered by the search warrants would be
 8    prioritized. [Dkt. 49, p. 7].
 9           Three days later, the four most senior members of the prosecution team - both
10    assigned AUSAs (Sagel and Andre) and both assigned co-lead Special Agents (Remoun
11    Karlous and James Kim) - conducted another interview of Ms. Regnier. According to the
12    notes from this interview, its sole purpose was “to ask questions regarding the Eagan
13    Avenatti LLP server and how client files are created and maintained on the server.”5 See
14    Ex. H. During this interview, on at least two occasions, Ms. Regnier told the government
15    that EA used the software program Tabs to track financial information (i.e. costs) and
16    attorney time for client matters. For instance, within the handwritten notes associated
17    with the interview, SA Karlous wrote “atty time records are kept in TABS not on file
18    site….” See Ex. H, p. 2. Another portion of the interview notes reads, “client billing…
19    client accounting… TABS would be used.” See Ex. H, p. 4. Despite being told this and
20    despite defendant’s numerous prior requests for the accounting data necessary for his
21    defense, the government continued to withhold the Tabs and other financial
22    information.
23
24
25
      5
        The prosecution team has previously represented to the Court and the defendant on
26
      repeated occasions that it had nothing to do with determining what information from the
27    EA servers was relevant to the case or should be produced. If true, then why would four
      members of the prosecution team have conducted a lengthy interview with Ms. Regnier
28
      about the servers and what client information was contained on the servers?
                                                   7
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 15 of 38 Page ID #:18529




              B.     In Response to Continued Efforts in 2019 to Get the Brady Materials,
 1                   the Government Misleads the Court & Withholds the Information
 2             Having received no response or information in response to his June 25 letter
 3    demanding the exculpatory financial data contained on the servers, the defendant filed a
 4    “Motion to Compel Discovery” on July 28, 2019. [Dkt. 50]. The motion requested
 5    “immediate and unfettered access to the Eagan Avenatti, LLP (‘EA’) servers, and digital
 6    devices seized from an Eagan Avenatti employee, so that Mr. Avenatti may properly
 7    defend himself in this matter.” [Dkt. 50, p. 3]. Defendant specifically requested access to
 8    the following materials: “(1) correspondence with clients and others; (2) client files; (3)
 9    time records; (4) settlement communications and documentation of settlements; (5)
10    correspondence and files in relation to the other charges in the indictment; (6)
11    defendant’s emails with his tax professionals and others relating to his taxes; and (7)
12    accounting information relating to the clients at issue, including documents showing
13    client costs and expenses, and associated fees.” [Dkt. 50, p. 3](emphasis added).
14            On August 12, 2019, the government filed its “Opposition to Defendant Michael
15    John Avenatti’s Motion to Compel Discovery.” [Dkt. 55]. Therein, the government
16    indicated “the USAO’s Privilege Review Team has already located on one of the EA
17    Devices copies of EA LLP’s QuickBooks accounting records, which are being processed
18    and should be produced to defendant shortly. In fact, the only category of records that
19    defendant identified in his motion that have not already been produced are defendant’s
20    ‘time records.’” [Dkt. 55, p. 15 (emphasis added)]. This misrepresentation was made
21    with full knowledge that no Tabs data had been produced. And under a heading entitled,
22    “The USAO Has Complied With and Will Continue to Comply with its Obligations
23    Under Brady and Giglio” the government stated, “the USAO is aware of its obligations
24    under Brady and Giglio. The USAO has already made, and will continue to make timely
25    disclosures of any such materials to the defendant, including any such documents that
26    are located on and seized from the EA Devices.” [Dkt. 55, p. 16] (emphasis added). 6
27
28    6
          These misrepresentations were made a mere 18 days after the interview of Ms. Regnier.
                                                  8
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 16 of 38 Page ID #:18530




 1          On August 29, 2019, the Court denied Mr. Avenatti’s Motion to Compel and
 2    addressed the categories of information sought by the defendant. Relevant to this
 3    discussion, the Court referred to Mr. Avenatti’s request for access for client files, time
 4    records, and “accounting information” relating to the clients at issue. [Dkt. 63, p. 3].
 5    Relying on representations made to the Court by the government and the government’s
 6    presumed good faith, the Court found that “[t]o the extent that these categories relate
 7    [sic] the specifics in the Indictment, the Government has or is in the process of
 8    producing the materials.” [Dkt. 63, p. 3](emphasis added). The Court added, “the
 9    Government has acknowledged its obligation to produce all documents within the scope
10    of the search warrants as well as its Brady and Giglio obligations.” [Dkt. 63, p.
11    3](footnote citations omitted).7 Despite these statements, the government continued to
12    withhold financial information favorable to the defendant from the servers.
13          Less than sixty days later, the government was reminded of the existence and
14    importance of the financial data contained on the servers. On November 19, 2019,
15    AUSA Sagel, Special Agent Remoun Karlous, and Special Agent Ryan Roberson
16    conducted another interview with Ms. Regnier. During this interview, Ms. Regnier again
17    explained the importance of both Tabs and QuickBooks: “EA used two systems to track
18    case expenses. The first was QuickBooks, and the accounting entries came from expense
19    reports, court reports, etc. The second system used by EA to track case expenses was
20    TABS.” See Ex. I, p. 3. Ms. Regnier later confirmed in sworn testimony that during this
21    interview, she informed AUSA Sagel and Special Agents Karlous and Roberson that the
22    firm used Tabs and QuickBooks to track expenses for clients. See, e.g., Trial Tr.
23    (7/29/2021, Vol. 1) p. 68. Despite this, the government suppressed this critical financial
24    data and withheld it from the defendant.
25
26    7
       Mr. Avenatti and his counsel were subsequently permitted access to certain emails and
27    client pleadings stored on the servers by visiting the IRS-CI’s Los Angeles office on two
      occasions in September and October of 2019 but were not permitted any access to any
28
      other files, data or software programs on the servers.
                                                    9
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 17 of 38 Page ID #:18531




            C.     Defendant Continues to Attempt to Get the Critical Information
 1                 Throughout 2020; The Government Successfully Withholds It
 2          In May, June, July and August of 2020, defendant again raised the issue of his
 3    need to have access to the servers and/or obtain critical financial information relating to
 4    the client matters. See, e.g., Avenatti Decl. ¶¶ 12-17. Each time, the government
 5    improperly withheld the information and/or made representations regarding its alleged
 6    compliance that were not true. See, e.g., Dkt. 164, 168, 181, 176, 178, 182, 193, 195,
 7    199, 289.
 8          D.     The Government Stonewalls Defendant’s Efforts to Acquire the Brady
                   Information in the Months Leading to Trial in 2021 and Violates this
 9                 Court’s Order
10          Due to the importance of the information to his defense, Mr. Avenatti continued to
11    seek access to the critical financial information relating to the clients as well as the other
12    discovery to which he was entitled in early 2021 as he prepared for trial. Mr. Avenatti
13    demanded that the government comply with its discovery obligations and motioned the
14    Court repeatedly to hold the prosecution accountable for their conduct. See, e.g., Avenatti
15    Decl. ¶¶ 18-31; see also, Dkt. 398, 405, 408, Ex. J, Ex. K, Ex. L, 415, 418, 431, 433, 436,
16    Ex. M, Ex. N, Ex. O, Ex. P, 447, 449, 511, 523, 535. This included by obtaining this
17    Court’s January 25, 2021 Order, which required the government “to produce to the
18    defendant in a timely manner all information or evidence known to the government that is
19    either: (1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant
20    on the issue of guilt or punishment.” Exhibit J [Dkt. 408, p. 1]. In the Order, the Court
21    warned the government of the consequences for violating the Order: “contempt, sanction,
22    referral to a disciplinary authority, adverse jury instruction, exclusion of evidence, and
23    dismissal of charges.” Id. at 2. Moreover, in his final pretrial status report filed on June
24    25, 2021, the defendant yet again raised concerns relating to the failure of the government
25    to produce Brady information and specifically warned of the possibility of a mistrial if the
26    government failed to comply. [Dkt. 511, p. 9]
27          As established above, the record in this case is replete with the defendant making
28    repeated pre-trial demands for the financial information related to the alleged victims in
                                                  10
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 18 of 38 Page ID #:18532




 1    this case. Each time, prosecutors falsely assured the defendant that they had fulfilled their
 2    obligations. In those instances when the defendant alerted the Court that the government
 3    had withheld exculpatory financial information, the government routinely misled the
 4    Court by stating that Mr. Avenatti’s accusations were baseless, false, and that the
 5    government had complied with all of its discovery obligations. These representations were
 6    later proven at trial to be grossly false.
 7             E.    The Government’s Misconduct, Brady Violations and Contempt Are
                     Exposed at Trial
 8
               Over the objections of the defendant and with full knowledge that critical Brady
 9
      material had been suppressed, and they were in violation of this Court’s January 25, 2021
10
      Order, the government insisted on proceeding to trial in this case on July 13, 2021. In its
11
      case-in-chief, the government repeatedly placed the issue of what the clients were owed
12
      from their settlements before the jury. They did so by way of numerous questions
13
      regarding the costs or expenses incurred for each of the clients and the introduction of
14
      various exhibits – i.e. government exhibits 488 and 1749. Indeed, the government asked
15
      questions of witness after witness, including the clients, relating to (a) how much money
16
      the clients were owed and when, and (b) what the costs and expenses were for each of the
17
      client matters. See, e.g., Trial Tr. (7/21/21, Vol. 1) pp. 101-02, 104-05 (direct examination
18
      of Patrick McNicholas); Trial Tr. (7/22/21, Vol. 1) pp.32-33, 45, 82-83 (direct examination
19
      of Geoffrey Johnson); Trial Tr. (7/27/21, Vol. 1) pp. 61, 63-69, 71, 87, 125-130; Trial Tr.
20
      (7/27/21, Vol. 2) pp. 39-42, 62-64, 72-74 (direct examination of Judy Regnier); See, e.g.,
21
      Trial Tr. (7/30/21, Vol. 1) pp. 74, 78-79, 86; Trial Tr. (7/30/21, Vol. 2) pp. 35-36, 38-39
22
      (direct examination of Alexis Gardner); Trial Tr. (8/03/21, Vol. 2) pp. 50-54, 61, 69-75,
23
      104 (direct examination of Filippo Marchino); Trial Tr. (8/04/21, Vol. 2) pp. 39, 41, 45,
24
      57-58, 60; Trial Tr. (8/05/21, Vol. 1) pp. 63, 85-86 (direct examination of Gregory Barela);
25
      Trial Tr. (8/06/21, Vol. 2) pp. 61, 65, 68-69, 71, 74-76, 87; Trial Tr. (8/10/21, Vol. 1) pp.
26
27
      8
          Draft Tabs printout for costs associated with the Johnson matter.
28    9
          Draft Tabs printout for costs associated with the Barela matter.
                                                     11
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 19 of 38 Page ID #:18533




 1    27-29, 34 (direct examination of Long Tran); Trial Tr. (8/10/21, Vol. 2) pp. 27-30, 35, 54
 2    (direct examination of David Sheikh); Trial Tr. (8/12/21, Vol. 1) pp. 26-28, 30, 36, 38-39
 3    (direct examination of Michelle Phan); See, e.g., Trial Tr. (8/12/21, Vol. 2) pp. 49-62
 4    (direct examination of John Drum); Trial Tr. (8/13/21, Vol. 1) pp. 23-84 (continued direct
 5    examination of John Drum).
 6          For instance, one such witness was Ms. Regnier, who the government called early
 7    in the trial and proceeded to examine for close to seven (7) hours on direct examination
 8    alone. Indeed, Ms. Regnier was the government’s most critical witness as evidenced by
 9    the fact that the government spent far more time on her examination than any other witness
10    and admitted no fewer than seventy (70) exhibits through her testimony, including exhibits
11    48 and 174.     On cross examination, Ms. Regnier admitted what she had told the
12    government over two years prior - that the financial records of the law firm were
13    maintained on two separate and independently operated accounting systems, QuickBooks,
14    and Tabs. See, e.g., Trial Tr. (7/28/2021, Vol. 1) p. 92. She further admitted that in order
15    to properly calculate the costs for a particular case, it was necessary to review both
16    QuickBooks and Tabs; relying exclusively on one accounting system would result in
17    inaccurate calculations. See, e.g., Trial Tr. (7/28/2021, Vol. 1) p. 93; Trial Tr. (7/28/2021,
18    Vol. 2) p. 29. In connection with government exhibit 48, Ms. Regnier testified that it was
19    “a draft bill,” that she did not know whether the costs listed were 100 percent accurate,
20    and she agreed that “if you wanted to figure out what the exact costs on the Johnson case
21    were … you would go to the electronic file of QuickBooks, the most recent file, and the
22    electronic file of Tabs and look at the data.” See, e.g., Trial Tr. (7/28/2021, Vol. 2) p. 31.
23    Although the last entry of exhibit 48 revealed a date of December 15, 2014, Ms. Regnier
24    testified that payments were made to Mr. Johnson after this date. See, e.g., Trial Tr.
25    (7/29/2021, Vol. 1) p. 98-99. Ms. Regnier similarly testified that exhibit 174 was only a
26    draft and she could not verify whether it was complete or not. See, e.g., Trial Tr.
27    (7/28/2021, Vol. 2) p. 61. Despite the last entry of the Tabs cost sheet being December 22,
28    2017, Ms. Regnier testified that she believed payments were made to Mr. Barela after that
                                                    12
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 20 of 38 Page ID #:18534




 1    date. See, e.g., Trial Tr. (7/29/2021, Vol. 2) p. 17. Further, Ms. Regnier also admitted that
 2    Tabs was also used to track hourly time and fees for matters that were non-contingency.
 3    See, e.g., Trial Tr. (7/29/2021, Vol. 2) p. 64-65. In other words, if the firm performed
 4    work for a contingency client on another legal matter that was being billed hourly (i.e. the
 5    other Barela and Gardner matters), that time and that fee would be tracked in Tabs, not
 6    QuickBooks. Despite this testimony, the government continued to withhold the missing
 7    Brady material in the days that followed.
 8          On August 12, 2021 and in connection with the testimony of the government’s
 9    financial expert, Mr. John Drum,10 Mr. Avenatti again raised the issue of the missing
10    discovery with the Court: “[I]n preparing for Mr. Drum’s testimony today, it became
11    apparent to me that the government has not produced the Tabs data relating to the costs
12    to the various clients. That is a serious Brady and Giglio violation. It’s been in their
13    possession for two and a half years….We don’t have the Tabs data.” See, e.g., Trial Tr.
14    (8/12/2021, Vol. 1) p. 18. The government continued to withhold the exculpatory
15    information.
16          On August 12, 2021, the government called Mr. Drum to testify as its final
17    witness in its case-in-chief. See, e.g., Trial Tr. (8/12/2021, Vol. 2) p. 49. On direct and
18    over defendant’s objection, the government used Mr. Drum to admit thirty-two (32)
19    demonstrative summary exhibits allegedly showing, among other things, how much
20    money was due the clients from each of their settlements net of fees, costs and expenses.
21    See, e.g., government exhibits 420-450, 456. On cross-examination, Mr. Drum testified
22    that in order to perform his financial analysis, he was provided access to QuickBooks
23    records, settlement agreements, retention agreements and bank records. See, e.g., Trial
24    Tr. (8/13/2021, Vol. 1) p. 102. Other than the two draft Tabs spreadsheets (marked as
25    government exhibits 48 and 174), Mr. Drum was never provided access to, and did not
26    request access to, the Tabs software database. See, e.g., Trial Tr. (8/13/2021, Vol. 1) p.
27
      10
        As of the time of his trial testimony, Mr. Drum and his company had been paid well
28
      over $600,000 by the government for his financial analysis.
                                                   13
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 21 of 38 Page ID #:18535




 1    104. Mr. Drum was asked, “Do you have any understanding beyond the two draft
 2    documents that you referred to that Ms. Regnier sent, do you have any understanding of
 3    what was tracked in Tabs for clients?” to which he answered “Other than those two
 4    spreadsheets, no.” See, e.g., Trial Tr. (8/13/2021, Vol. 1) p. 105. He stated to the jury
 5    that the government “did not give me Tabs data other than the two spreadsheets.” See,
 6    e.g., Trial Tr. (8/13/2021, Vol. 1) p. 108. He also testified that he never made any effort
 7    to learn how Tabs worked and likewise never “googled it.” He also testified that the
 8    government provided Mr. Drum with the QuickBooks electronic file, but he made no
 9    effort before using it for his analysis to see how current the data was or when the last
10    time it had been updated. See, e.g., Trial Tr. (8/13/2021, Vol. 2) p. 26-27. Mr. Drum
11    stated that he “had no way to verify how complete or incomplete the data was.” See, e.g.,
12    Trial Tr. (8/13/2021, Vol. 2) p. 27.
13          On August 13, 2021, Mr. Avenatti again complained about the suppressed
14    financial data and requested that the government provide him with information regarding
15    where he could find the Tabs data in the discovery, if it was ever produced: “Where is
16    the Tabs data? … I just want the government to provide the Bates stamp number for the
17    Tabs data which they have had for two-and-a-half years.” See, e.g., Trial Tr. (8/13/21,
18    Vol. 1) p. 15. AUSA Sagel stated, “I will start with the obvious. Everything that is in the
19    prosecution team’s possession he has.” The Court asked again, “Does the government
20    have the Tabs data?” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 16. Rather than provide a
21    simple “yes” or “no” answer, AUSA Sagel instead stated, “With regard to the Tabs, I
22    don’t know where – if it even exists and so forth. So I don’t know about the extractions.
23    We don’t have anything in our database separate of Tabs and so forth.” See, e.g., Trial
24    Tr. (8/13/21, Vol. 1) p. 17. The government again failed to make any effort to produce
25    the information.
26          On August 15, 2021, the defendant filed a Notice of Motion and Motion to
27    Dismiss or, in the Alternative, Motion for Mistrial, due to the Government’s (1) Failure
28
                                                   14
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 22 of 38 Page ID #:18536




 1    to Produce Information as Required by Rule 16, Brady, and Giglio, and (2) Contempt of
 2    this Court’s January 25, 2021 Order. [Dkt. 706 (“The Mistrial Motion”)].
 3          On August 17, 2021, the withheld data was once again raised in Court. AUSA
 4    Sagel represented to the Court that as to the Tabs data, “It’s never been brought up. And
 5    what I also point out and defendant ignores is even Ms. Regnier’s testimony, she didn’t
 6    even know of it as Tabs until he said the word and she said, yeah that might be the name
 7    of it. At no point did she mention Tabs, and it just jumps to many things.” See, e.g.,
 8    Trial Tr. (8/17/21, Vol. 1) p. 36. In response, Mr. Avenatti alerted the Court, “This idea
 9    that Ms. Regnier did not mention Tabs to Mr. Sagel and the agents, it’s in the notes,
10    Your Honor. It’s in interview notes, their own interview notes. And Mr. Sagel can
11    correct me if I’m wrong. But this idea that he is leading the Court to believe that they
12    had no idea about Tabs before she mentioned the name [of the software], that’s false.
13    And I would challenge Mr. Sagel to tell the Court that they had never heard about Tabs
14    in the two-and-a-half years of this investigation before Ms. Regnier took the stand. I
15    challenge him to make that representation now again to this Court.” See, e.g., Trial Tr.
16    (8/17/21, Vol. 1) p. 38. The government did not respond. Nor did they produce any of
17    the suppressed information.
18          Later on August 17, 2021, the defendant re-called Department of Justice Senior
19    Digital Investigative Analyst Joseph Varani to the stand in his case-in-chief. Mr. Varani
20    testified that he previously analyzed the forensic images of the computer servers seized
21    from Eagan Avenatti. See, e.g., Trial Tr. (8/17/21, Vol. 1) p. 59. He also testified that
22    during the course of his work on this case no one communicated with him regarding the
23    need to locate financial data from the Tabs program. See, e.g., Trial Tr. (8/17/21, Vol. 1)
24    p. 63. Mr. Varani indicated that if he were instructed to look for the Tabs data he would
25    be able to determine within a matter of a half hour whether there was any Tabs data
26    located on the server. See, e.g., Trial Tr. (8/17/21, Vol. 1) p. 64.
27          The next day, defendant called SA Karlous to testify. SA Karlous admitted that
28    Ms. Regnier had informed him and others about the Tabs data in 2019. See, e.g., Trial
                                                    15
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 23 of 38 Page ID #:18537




 1    Tr. (8/18/21, Vol. 1) p. 31. He also admitted that despite being informed about the Tabs
 2    data in 2019, he did not know of anyone on the investigative team making any inquiry as
 3    to whether the Tabs data was included within the forensic image of the servers. See, e.g.,
 4    Trial Tr. (8/17/21, Vol. 1) p. 41-42. SA Karlous was asked, “did you ever ask for the
 5    Tabs data?” to which he responded, “Me personally, no.” See, e.g., Trial Tr. (8/17/21,
 6    Vol. 1) p. 66. He also could not recall ever doing anything to attempt to locate or
 7    produce the Tabs data.
 8          On August 18, 2021, the defendant filed a supplement to the Mistrial Motion.
 9    [Dkt. 733.]. The following day, defendant called SA Kim to testify. Defendant asked SA
10    Kim what Tabs was. Incredibly, SA Kim laughed, before then stating, “I don’t know
11    what Tab is.” See Trial Tr. (8/19/21, Vol. 1) p. 70. He made this statement despite the
12    fact that he was on the call with Ms. Regnier in July 2019 when she specifically
13    informed the four most senior members of the prosecution team about the importance of
14    Tabs and what it was. See Ex. H. SA Kim subsequently claimed that he did nothing to
15    collect the Tabs data despite being told about its existence in July of 2019. See Trial Tr.
16    (8/19/21, Vol. 1) p. 77. On August 19, 2021, the government filed their opposition to the
17    Mistrial Motion [Dkt. 737]. The defendant filed a reply that same day [Dkt. 745].
18          F.     The Court Holds Two Hearings on the Motion and Declares a Mistrial
19          After hearing the aforementioned testimony and reviewing the contents of Mr.
20    Avenatti’s Mistrial Motion, the Court held a hearing on the matter on Friday, August 20,
21    2021 [Dkt. 749.] At the conclusion of the hearing, the Court ordered the Privilege
22    Review Team (“PRT”) to cooperate with the defense over the weekend to search for the
23    financial information on the servers. During the late afternoon of Monday, August 23,
24    2021, defendant was provided with approximately 6 GB11 of data from the servers that
25
26    11
        One GB holds a tremendous amount of data. For instance, E-mail files typically
27    average 100,099 pages per gigabyte, while Microsoft Word files typically
      average 64,782 pages per gigabyte. Text files, on average, consist of a
28
      whopping 677,963 pages per gigabyte. At the opposite end of the spectrum, the average
                                                 16
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 24 of 38 Page ID #:18538




 1    had been located by Mr. Varani of the Department of Justice Computer Lab in
 2    Washington, D.C. This information consists of approximately 1,992 electronic files,
 3    with 1,822 files (in 98 folders) relating to Tabs and 170 files (in 150 folders) relating to
 4    QuickBooks. All of this information was obtained from the forensic copies of the EA
 5    servers that have been in the possession of the DOJ since the Spring of 2019.12 None of
 6    the Tabs files were previously produced to the defendant prior to August 23, 2021. Even
 7    a preliminary review of this data revealed that the government’s presentation of draft
 8    Tabs exhibits were demonstrably false and incomplete and there were over 111 separate
 9    financial transactions in the Tabs data that show monies paid by the firm to clients in the
10    indictment or on behalf of those clients, which were not considered by Mr. Drum and
11    were never included on other exhibits the government moved into evidence. As
12    defendant explained in his submission to the Court later that night, the suppression of
13    this information prevented Mr. Avenatti from, among other things, (a) highlighting
14    portions of it in his opening statement; (b) using the information to conduct cross-
15    examinations of, and impeach, multiple clients, Ms. Regnier, Special Agent Remoun
16    Karlous and Mr. Drum; (c) demonstrating before the jury that Exhibits 48 and 174,
17    repeatedly relied on by the government, were demonstrably false; (d) attacking Mr.
18    Drum’s credibility by showing that his calculations were wrong because he failed to
19    account for over 111 financial transactions (among other Tabs data); (e) showing that the
20    clients were not owed what the government claims; (f) showing why the government’s
21    deliberate disregard for the Tabs data during their alleged “investigation” was so
22    material and egregious (see, e.g., Kyles v. Whitley, 514 U.S. 419, 445-449 (1995); and
23    (g) formulating and implementing a trial strategy designed around using this exculpatory
24    data to its fullest potential. See Dkt. 775.
25
      gigabyte of images contains 15,477 pages; the average gigabyte of PowerPoint slides
26    typically includes 17,552 pages.
      12
27      Mr. Varani previously testified in the trial concerning the timing and method by which
      the DOJ obtained the forensic copies of the servers. See, e.g., Trial. Tr. (7/23/21, Vol. 1)
28
      pp. 11-14; Trial Tr. (8/17/21, Vol. 1) pp. 59-63.
                                                   17
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 25 of 38 Page ID #:18539




 1          On August 24, 2021, the Court heard oral argument on the defendant’s Motion.
 2    During the hearing, the Court made several factual findings bearing on this motion. First,
 3    the Court determined that “financial data is critical to this case… if one looks to Mr.
 4    Drum’s charts, particularly [exhibit] 430 through 457 that sum up the case, those charts
 5    are based almost exclusively on financial data.” Trial Tr. (8/24/21, Vol. 1) p. 56. Second,
 6    the Court found that the government was “on notice for some time of the existence of the
 7    Tabs data… the government was fully on notice of the significance of the Tabs data. The
 8    questioning at trial I believe established that no effort was made to secure the Tabs data.”
 9    Trial Tr. (8/24/21, Vol. 1) p. 57. The Court indicated, “I think that the testimony in and
10    of itself is sufficient to establish the materiality of the Tabs data, particularly where at
11    least in the case of three of the victim clients the costs were an element in determining
12    what net payment Mr. Avenatti was entitled to out of the settlement.” Trial Tr. (8/24/21,
13    Vol. 1) p. 58-59. The Court found that the Tabs data “would have been useful in an
14    overall showing that the government’s accounting records, the methods of Mr. Drum in
15    particular, weren’t accurate.” Trial Tr. (8/24/21, Vol. 1) p. 60.
16          Before concluding that the government had committed a Brady violation by
17    suppressing the Tabs and QuickBooks data, the Court performed a three-part analysis.
18    See Trial Tr. (8/24/21, Vol. 1) p. 62. First, the Court found that “the Tabs data and other
19    accounting data that was not produced would have been favorable to the accused.” See
20    Trial Tr. (8/24/21, Vol. 1) p. 62. Second, the Court determined that the materials were
21    not produced. See Trial Tr. (8/24/21, Vol. 1) p. 62. Finally, the Court found that the
22    defendant suffered prejudice as a result of the government’s suppression of evidence:
23
24
            I find that prejudice occurred here in a number of ways. I think the defendant
            was denied an opportunity to craft his overall theory of the case and
25          presentation, including the opening statement, by not having this additional
26          material. I believe that the defense was prejudiced in its ability to cross-
            examine certain witnesses, in particular, Mr. Drum. . . . At page 5 of his most
27          recent report at Docket 775, Mr. Avenatti outlines a number of things that he
28          could have done had he had the Tabs information, including cross-
                                                    18
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 26 of 38 Page ID #:18540




 1
            examination of certain witnesses, ability to question the government’s
            preparation techniques generally, and so on…” Trial Tr. (8/24/21, Vol. 1) p.
 2          62-63.
 3
      The Court then granted defendant’s request for a mistrial new trial. In response to a
 4
      request by the defendant, the Court permitted defendant to brief the issue as to whether
 5
      the government should be permitted to re-try the defendant.
 6
            G.     The Government’s Discovery Misconduct Is Not Limited to
 7                 Withholding Exculpatory Financial Data
 8          The government’s failures to produce discovery is not limited to the financial data
 9    withheld for over two years, some of which was belatedly produced to the defendant for
10    the first time on August 23, 2021 in the middle of trial. Prior to trial, and throughout the
11    trial, Mr. Avenatti made repeated demands for the government to comply with its
12    obligations under the Jencks Act and Rule 26.2. [Dkt. 511 (Defendant’s Status Report
13    for June 28, 2021 Status Conference), Dkt. 535 (Defendant’s Trial Brief), Dkt. 561 (Trial
14    Motion for Disclosure of Jencks Act / 26.2 Materials)]. Indeed, early in the trial, in
15    response to Mr. Avenatti again raising the issue, the Court instructed Mr. Avenatti: “The
16    Government’s under an ongoing obligation with respect to each witness to provide any
17    Jencks material that has not been provided by the time the witness finishes his direct.
18    There’s no need to make that request every time, Mr. Avenatti.” Trial Tr. (7/21/21, Vol.
19    2) p. 5. Similar to the government’s representations that it was aware of its obligations
20    under Brady, the prosecution repeatedly represented to the Court and to the defendant
21    that it was aware of its obligations under Rule 26.2 and Jencks. In fact, AUSA Sagel
22    routinely ridiculed the defendant and claimed he did not know the law. See, e.g., Trial
23    Tr. (7/22/21, Vol 2) p. 53 (“Maybe it might behoove the defendant to talk to his advisory
24    counsel or figure out himself what Jencks is … I think that might save us from these
25    sidebars, because he does not know what Jencks is.”). As the trial proceeded, however,
26    defendant’s knowledge of Jencks and Rule 26.2, together with his beliefs that the
27    government were ignoring their basic discovery obligations, were proven accurate on
28    multiple occasions. See, e.g., Avenatti Decl. ¶¶ 32-40.
                                                  19
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 27 of 38 Page ID #:18541




 1    III.   ARGUMENT
 2           A.     The Double Jeopardy Clause of the Fifth Amendment
 3           The Double Jeopardy Clause of the Fifth Amendment protects against multiple
 4    criminal prosecutions for the same offense. U.S. Const. Amend. V (“[N]or shall any
 5    person be subject for the same offense to be twice put in jeopardy of life or limb.”). The
 6    protections of the double jeopardy clause attach once a jury is empaneled and sworn.
 7    United States v. Jorn, 400 U.S. 470, 479 (1971). Once jeopardy attaches, the defendant
 8    has the right to have his case presented to and decided by that jury. United States v.
 9    Gaytan, 115 F.3d 737, 742 (1997); See also, United States v. Bates, 917 F.2 388, 392
10    (9th Cir. 1990). As a general rule, “the prosecutor is entitled to one, and only one,
11    opportunity to require an accused to stand trial.” Id. The core of the double jeopardy’s
12    prohibition on multiple prosecutions “is denying the prosecution a second opportunity to
13    supply evidence which it failed to muster in the first proceeding.” United States v.
14    Weems, 49 F.3d 528, 531 (9th Cir. 1995); citing Tibbs v. Florida, 457 U.S. 31 (1982).
15    When the “initial prosecution ends in mistrial, a subsequent retrial will increase the
16    emotional and financial burden imposed on the defendant, and may give the state an
17    unfair opportunity to tailor its case based on what it learned the first time around.”
18    United States v. Chapman, 524 F.3d 1073, 1081 (9th Cir. 2008); quoting Arizona v.
19    Washington, 434 U.S. 497, 503-504 (1978); See also, Green v. United States, 355 U.S.
20    184, 187 (1957) (Multiple trials “enhance the possibility that even an innocent
21    [defendant] may be found guilty”). Criminal defendants “will not be required to live in a
22    ‘continuing state of anxiety and insecurity,’ without a definite resolution of the criminal
23    charges against them.” Gaytan, 115 F.3d at 742; citing United States v. Dinitz, 424 U.S.
24    600 (1975).
25           While the double jeopardy clause unequivocally prohibits a second trial following
26    an acquittal, “when a mistrial is declared, the rules are more complex.” Gaytan, 115 F.3d
27    at 742. A defendant’s own motion for a mistral typically removes this barrier to a second
28
                                                   20
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 28 of 38 Page ID #:18542




 1    prosecution. However, this principal does not apply when the prosecution engages in
 2    misconduct, which provokes the defendant to request the mistrial.
 3          The Supreme Court has made it clear that when the prosecution engages in bad-
 4    faith tactics to bait the defendant into moving for a mistrial, the government is barred by
 5    Double Jeopardy:
 6
            “The Double Jeopardy Clause does protect a defendant against governmental
 7          actions intended to provoke mistrial requests and thereby to subject
 8          defendants to the substantial burdens imposed by multiple prosecutions. It
            bars retrials where ‘bad-faith conduct by judge or prosecutor,’ threatens the
 9          ‘[harassment] of an accused by successive prosecutions or declaration of a
10          mistrial so as to afford the prosecution a more favorable opportunity to
            convict’ the defendant.” Dinitz, supra, 424 U.S. at 611; citing United States
11          v. Jorn, supra, 400 U.S. at 485.
12
            When the “government conduct in question is intended to ‘goad’ the defendant
13
      into moving for a mistrial,” the defendant may “raise the bar of double jeopardy to a
14
      second trial after having succeeded in aborting the first one on his own motion.” Oregon
15
      v. Kennedy, 456 U.S. 667, 673 (1982). The inquiry into the prosecution’s intent is
16
17
      inferred from the objective facts and circumstances of the case. Id. at 679-80 (Powell, J.

18
      concurring) (“Because ‘subjective’ intent often may be unknowable, I emphasize that a
      court – in considering a double jeopardy motion – should rely primarily upon the
19
      objective facts and circumstances of a particular case.”). The term “goad” is defined in
20
      part as “to drive, incite or rouse.” United States v. Fern, 155 F.3d 1318, 1324, fn. 7 (11th
21
      Cir. 1998); citing Webster’s Third New International Dictionary 972 (3d ed. 1976).
22
      When used as a noun, goad is “something that urges or stipulates like a goad: spur,
23
      stimulus.” Id.
24
            Circuit and district courts have found that prosecutorial goading is present where,
25
      as here, “the conduct of the government in bringing about the original mistrial is due to
26
      ‘gross negligence or intentional misconduct.’” Fern, 155 F.3d at 1324, fn. 7; citing
27
28
      United States v. Serra, 882 F.2d 471, 473 (11th Cir. 1989)(holding that in order to

                                                   21
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 29 of 38 Page ID #:18543




 1    support a motion to dismiss indictment on double jeopardy grounds the defendant must
 2    establish that the government engaged in “gross negligence or intentional misconduct.”);
 3    Dean v. United States, 1990 U.S. Dist. LEXIS 19954, *24 (E.D. Tex. 1990)(“when an
 4    initial prosecution has been terminated by a mistrial granted on the defendant’s motion, a
 5    second trial is barred … [if] ‘there is gross negligence or intentional misconduct on the
 6    part of the government which has seriously prejudiced the defendant.’”); Martinez v.
 7    Caldwell, 644 F.3d 238, 243(5th Cir. 2011)(the government is barred from re-
 8    prosecution following a defendant’s request for mistrial if the defense presents evidence
 9    of “bad faith” or an “intent to goad.”). A course of intentional misconduct, discovered
10    serendipitously by the defense during trial, goads a defendant into moving for a mistrial,
11    bars re-prosecution and requires the dismissal of the indictment. See, e.g., United States
12    v. Sterba, 22 F. Supp. 2d 1333, 1343 (M.D. Fl. 1998); United States v. Wallach (II), 979
13    F.2d 912 (2d. Cir. 1992)(a defendant’s double jeopardy rights are implicated not only
14    when prosecutor intends to and does provoke a mistrial, but also when a prosecutor
15    intentionally commits misconduct in order to deprive the defendant of an acquittal that
16    the prosecutor believed was likely to occur).
17          Various state courts have similarly expanded the Supreme Court’s interpretation
18    of the Fifth Amendment Double Jeopardy Clause and found that government
19    misconduct, regardless of a specific intent to goad the defendant, may warrant the
20    dismissal of the indictment and bar further prosecutions. See, e.g., People v. Batts, 30
21    Cal. 4th 660, 696 (2003)(California Supreme Court determined that double jeopardy
22    clause bars subsequent prosecution when (1) prosecution engages in misconduct for the
23    purpose of triggering a mistrial; or, (2) when the prosecution intentionally and
24    knowingly commits misconduct to thwart a potential acquittal); see also, Prosecutorial
25    Misconduct and Constitutional Remedies, 77 Wash. U. L, Q. 713 (Fall, 1999); citing
26    Bauder v. State, 921 S.W.2d 696, 699(Tex. Crim. App. 1996)(en banc)(“a successive
27    prosecution is jeopardy barred after declaration of mistrial at the defendant’s request, not
28    only when the objectional conduct of the prosecutor was intended to induce a motion for
                                                   22
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 30 of 38 Page ID #:18544




 1    mistrial, but also when the prosecutor was aware but consciously disregarded the risk
 2    that an objectionable event for which he was responsible would require a mistrial at the
 3    defendant’s request.”); Commonwealth v. Smith, 532 P.A. 177, 182 (1992)(the
 4    Pennsylvania Supreme Court determined the double jeopardy clause “prohibits retrial of
 5    a defendant when prosecutorial misconduct is intended to provoke the defendant into
 6    moving for a mistrial, but also when the conduct of the prosecutor is intentionally
 7    undertaken to prejudice the defendant to the point of the denial of a fair trial.”); State v.
 8    Kennedy, 666 P.2d 1316, 1326 (Or. 1983)(Oregon Supreme Court determined that retrial
 9    is barred by double jeopardy when “improper official conduct is so prejudicial to the
10    defendant that it cannot be cured by means short of a mistrial, and if the official knows
11    that the conduct is improper and prejudicial and either intends or is indifferent to the
12    resulting mistrial or reversal.”); Pool v. Superior Court, 139 Ariz. 98, 108-109
13    (1984)(The Arizona Supreme Court determined that double jeopardy bars further
14    prosecution despite defendant’s own request for a mistrial when (1) mistrial is granted
15    because of improper conduct or actions by prosecution, (2) conduct is not merely the
16    result of legal error, negligence, mistake, but amounts to intentional conduct, and (3)
17    prejudicial ensues which cannot be cured by means short of a mistrial).
18          B.     Outrageous Government Conduct and Due Process
19          When the governmental conduct is “so grossly shocking and so outrageous as to
20    violate the universal sense of justice” the indictment must be dismissed. United States v.
21    Holler, 411 F.3d 1061 (9th Cir. 2005). A prosecution results from outrageous
22    government conduct when the actions of government agents are “so outrageous that due
23    process principles would absolutely bar the government from invoking judicial processes
24    to obtain a conviction.” United States v. Pedrin, 797 F.3d 792, 795 (9th Cir. 2015);
25    citing United States v. Russell, 411 U.S. 423, 431-32 (1973). When a sufficient showing
26    of outrageous government conduct is made, the “federal court must dismiss a
27    prosecution based on such actions.” Id. (emphasis added); See also, Chapman, 524 F.3d
28    at 1084; United States v Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir. 1991); United
                                                    23
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 31 of 38 Page ID #:18545




 1    States v. Kohring, 637 F.3d 895 (9th Cir. 2011)(In the context of a Brady/Giglio claim,
 2    outrageous government conduct that amounts to a due process violation warrants
 3    dismissal of the indictment); United States v. Fola, 2015 U.S. Dist. LEXIS 191820, at *8
 4    (D. Haw. 2015)(Finding that if a district court finds Brady, Giglio, or Jencks violations,
 5    dismissal of the indictment is warranted if the prosecution’s actions amounts to
 6    outrageous government conduct); United States v. Dodd, 2014 U.S. Dist. LEXIS 92697
 7    (E.D. Wash. 2014)(offensive or outrageous conduct on the part of the USAO may
 8    support dismissal of the indictment). The power to dismiss the indictment for
 9    prosecutorial misconduct amounting to due process should be used sparingly, but
10    “[s]paring use, of course, does not mean no use. Even ‘disfavored remedies’ must be
11    used in certain situations.’” Id. citing United States v. Omni Int’l Corp., 634 F.Supp.
12    1414, 1438 (D. Md. 1986).
13          C.     Prosecutorial Misconduct and the Court’s Supervisory Powers
14          The district court’s supervisory powers “are a means by which the federal courts
15    fulfill their role in the criminal justice system: judicial supervision of the administration
16    of criminal justice in the federal courts implies the duty of establishing and maintaining
17    civilized standards of procedure and evidence.” United States v. Ross, 372 F.3d 1097,
18    1107 (9th Cir. 2004); citing McNabb v. United States, 318 U.S. 332, 340 (1943). The
19    supervisory powers are meant to be used “to prevent parties from reaping benefit or
20    incurring harm from violations of substantive or procedural rules…” Ross, 372 F.3d at
21    1109 (emphasis added); citing United States v. Williams, 504 U.S. 36, 46 (1992). The
22    court’s power to dismiss an indictment “protects the integrity of the federal courts and
23    prevents the courts from making themselves ‘accomplices in willful disobedience of
24    law.’” United States v. Bundy, 968 F.3d 1019, 1030 (9th Cir. 2020); citing McNabb v.
25    United States, 318 U.S. 332, 345 (1943). Brady violations, like other constitutional
26    violations, may warrant the dismissal of the indictment. See, e.g., Chapman, 524 F.3d at
27    1077; United States v. Kearns, 5 F.3d 1251, 1253-54 (9th Cir. 1993). Importantly, a
28    district court has the authority to dismiss an indictment even if the conduct does not rise
                                                    24
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 32 of 38 Page ID #:18546




 1    to the level of a due process violation. Id. citing United States v. Barrera-Moreno, 951
 2    F.2d 1089, 1091 (9th Cir. 1991).
 3          The Ninth Circuit has articulated three legitimate bases for the dismissal of an
 4    indictment with prejudice: (1) to implement a remedy for a violation of a recognized
 5    statutory or constitutional right; (2) to preserve judicial integrity by ensuring that a
 6    conviction rests on appropriate considerations validly before a jury; and (3) to deter
 7    future illegal conduct. United States v. Matta-Ballesteros, 71 F.3d 754, 763 (9th Cir.
 8    1995).
 9          The law is clear that the government is required to promptly produce to the
10    defense all information favorable to the defense, regardless of materiality. See, e.g.,
11    United States v. Bundy, 968 F.3d 1019, 1033 (9th Cir. 2020)(requiring all favorable
12    evidence to be disclosed by prosecutors pretrial, without regard to materiality: “[T]rial
13    prosecutors must disclose favorable information without attempting to predict whether
14    its disclosure might affect the outcome of the trial. . . . The retrospective definition of
15    materiality is appropriate only in the context of appellate review” and not at the trial
16    level.)(citation omitted); United States v. Price, 566 F.3d 900 (9th Cir. 2009)(requiring
17    prosecutors to produce all potentially exculpatory or otherwise favorable evidence
18    without regard to how the withholding of such evidence might be viewed as affecting the
19    outcome of the trial); United States v. Olsen, 704 F.3d 1172, 1183 n.3 (9th Cir.
20    2013)(explaining that a prosecutor should not produce only what he considers “material”
21    because it is “just too difficult to analyze before trial” what may be material). See also
22    California RPC 3.8 (applicable to federal prosecutors pursuant to 28 U.S.C. § 530B(a)
23    and requiring disclosure to the defense without regard to materiality); Justice Manual 9-
24    5.001(B)(1) (requiring AUSAs to “err on the side of disclosing exculpatory and
25    impeaching evidence.”).
26          Moreover, Brady encompasses impeachment evidence, and evidence that would
27    impeach a central prosecution witness is indisputably favorable to the accused. See
28    Giglio v. United States, 405 U.S. 150, 154 (1972); see also United States v. Blanco, 392
                                                    25
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 33 of 38 Page ID #:18547




 1    F.3d 382, 387 (9th Cir. 2004)(“Brady/Giglio information includes ‘material . . . that
 2    bears on the credibility of a significant witness in the case.’”) (omission in original)
 3    (quoting United States v. Brumel-Alvarez, 991 F.2d 1452, 1461 (9th Cir. 1992)).
 4          The suppression of evidence favorable to an accused is itself sufficient to amount
 5    to a denial of due process. Brady v. Maryland, 373 U.S. 83, 87 (1963). The prosecution’s
 6    suppression of evidence that is favorable to the accused “violates due process where the
 7    evidence is material either to guilt or to punishment, irrespective of good faith or bad
 8    faith of the prosecution.” Id. at 88. Under Brady, the prosecution is “trusted to turn over
 9    evidence to the defense because its interest is not that it shall win a case, but that justice
10    shall be done.” United States v. Bundy, 968 F.3d 1019, 1023 (9th Cir. 2020)(affirming
11    the district court’s dismissal of a twenty-one defendant obstruction case because the
12    government disregarded its Brady obligations by failing to disclose materials until
13    several days into trial). Because the prosecution is in a unique position to obtain
14    information known to other agents of the government, it may not be excused from
15    disclosing what it does not know but could have learned.” Price, 566 F.3d at 909;
16    quoting United States v. Zuno-Acre, 44 F.3d 1420, 1427 (9th Cir. 1997). Indeed, the
17    Ninth Circuit has made clear that a Brady violation is NOT contingent on whether the
18    prosecution team had the information in their possession or even knew of the
19    information. Price, 566 F.3d at 908 (“The District Court misunderstood the law”).
20          The Ninth Circuit’s decision in Bundy is especially instructive. In Bundy, the
21    Court determined that in connection with a Brady violation that occurs prior to a
22    conviction, “whether a jury would ultimately find the evidence convincing and lead to an
23    acquittal is not the measuring rod here.” United States v. Bundy, 968 F.3d 1019, 1033
24    (9th Cir. 2020). Because there has been no verdict, the “retrospective test, evaluating the
25    strength of the evidence after trial has concluded” is not applicable. Id. citing United
26    States v. Olsen, 704 F.3d 1172, 1183 (9th Cir. 2013). The Ninth Circuit in Bundy
27    determined that “[s]ince the new evidence emerged mid-trial, neither the district court (in
28    the first instance) nor we (as a reviewing court) can measure prejudice against all the
                                                    26
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 34 of 38 Page ID #:18548




 1    evidence produced during the trial.” Id. Indeed, the misconduct by the government need
 2    not be intentional or malicious to justify the dismissal of the indictment. Id. at 1038. In
 3    Bundy, the Ninth Circuit upheld the district court’s granting of a motion for a mistrial
 4    and ultimately the dismissal of the indictment with prejudice when the government may
 5    not have made a conscious choice to withhold the exculpatory material but, “[a]t best,
 6    the government failed to appreciate the relevance of the evidence. At worst, it sought to
 7    handicap the defendants by withholding evidence directly relevant to mens rea. In either
 8    circumstance, the government fell well short of its obligations to work toward fairly and
 9    faithfully dispensing justice rather than simply notching another win.” Id. at 1041. The
10    Court concluded that retrial was inappropriate:
11
12
            “[the district court] found that retrying the case ‘would only advantage the
            government by allowing them to strengthen their witnesses’ testimony based
13          on the knowledge gained from the information provided by the defense and
14          revealed thus far.’ The district court explained that the government could
            ‘perfect its opening statements based on the revealed defense strategy in its
15          opening and … conduct more strategic voir dire at the retrial. . . . Not only
16          would the Brady documents affect the defendants’ strategy, it might well
            have altered the prosecution’s strategy. Having ‘tr[ied] out its case’ and
17          ‘identif[ied] … problem area[s],’ the government could have ‘correct[ed]
18          those problems in a retrial.’” Id. at 1044 (emphasis in original); citing
            Chapman, 524 F.3d at 1087.
19
20          Reckless disregard or flagrant misconduct is sufficient to justify the dismissal of
21    the indictment with prejudice. Id. The Bundy court also acknowledged the need to
22    impose a stiff sanction to deter future government misconduct. In Bundy, the district
23    court described how, like in this case, “the government blamed the defense for not
24    requesting more specific information … the government continued to maintain that it
25    never had an obligation to turn these documents over and that any omission on the
26    government’s part was the fault of the defendants…” Id. at 1044. In upholding the
27    decision, the Ninth Circuit stated, “given the government’s efforts to minimize the
28    defendants’ discovery requests and its misrepresentations to the district court in such a
                                                  27
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 35 of 38 Page ID #:18549




 1    high-profile case, the district court understandably sought a remedy that would reinforce
 2    the seriousness of the violations here.” Id. at 1045. The Bundy matter has many parallels
 3    to the case before the Court, and the same remedy should be granted to Mr. Avenatti.
 4          Several other courts have similarly determined that the dismissal of the indictment
 5    was the only remedy that could cure the prejudice caused to the defendant. See
 6    Chapman, supra, 524 F.3d 1073 (9th Cir. 2008)(upholding the district court’s dismissal
 7    of the indictment when the government suppressed Brady and Giglio materials and made
 8    affirmative misrepresentations of full compliance, which amounted to a finding of
 9    flagrant prosecutorial misconduct despite the court’s finding that the discovery
10    omissions were unintentional); United States v. Fitzgerald, 615 F.Supp.2d 1156 (S.D.
11    Cal. 2009)(dismissal of the indictment was proper when the government recklessly
12    disregarded its discovery obligations by failing to disclose defendants’ prior recorded
13    statements and a retrial would have substantially prejudiced the defendant); United
14    States v. Aguilar Noriega, 831 F. Supp. 2d 1180 (C.D. Cal. 2011)(vacating conviction
15    and dismissing indictment after the discovery of Brady violations and finding that
16    “charges were filed against [the defendants] as a result of a sloppy, incomplete and
17    notably over-zealous investigation that was so flawed that the Government’s lawyers
18    tried to prevent inquiry into it.”); United States v. Govey, 284 F.Supp.3d 1054 (C.D. Cal.
19    2018)(“the Government’s belated and voluminous production of material documents on
20    the eve of trial created an impossible situation and forced the court to decide between
21    either dismissing the charges or violating the Defendant’s constitutional rights.”).
22          D.     The Facts and the Law Require the Court to Preclude The Government
                   from Re-Trying the Defendant and Issue a Dismissal With Prejudice
23
            The law and the facts support a dismissal of the Indictment with prejudice and an
24
      order that the government is precluded from re-trying the defendant. For years,
25
      defendant sought highly relevant financial discovery that was required to be produced by
26
      the government pursuant to significant authority, including Rule 16, Brady, Giglio,
27
      Price, Bundy, and the Court’s January 2021 Order. In response, time and time again, the
28
                                                   28
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 36 of 38 Page ID #:18550




 1    government misled the defense and the Court, and withheld the materials. Even when
 2    defendant raised his concerns on the eve of trial and during trial, the government made
 3    no effort to acquire the information and produce it to the defendant, while at the same
 4    time falsely claiming that all discovery and Brady material had been produced. All of
 5    this conduct was undertaken by the government will full knowledge that critical
 6    information had not been produced and, if such failures were discovered before a verdict
 7    was reached, defendant would be required to seek a mistrial, thus giving the government
 8    two bites at the same apple.
 9          The record simply does not support any determination or inference that the
10    government did not engage in purposeful misconduct designed to severely prejudice the
11    defendant, including by goading the defendant into seeking a mistrial. The government
12    was informed repeatedly for years about the importance of the financial data - by Ms.
13    Regnier, by government expert John Drum, and by the defense. Indeed, the record is
14    replete with countless instances of the defendant requesting copies of the data and
15    information so that he could properly mount a defense. These requests began on the day
16    the indictment was filed in April 2019 and continued up through late August 2021 (some
17    six weeks into trial). Despite the requests, and this Court’s Order of January 25, 2021,
18    the government continued to withhold the information and made no effort to produce it.
19    This was not mere negligence, it was purposeful conduct inconsistent with justice
20    and defendant’s constitutional rights.
21          The government should not be permitted to benefit from its acts of withholding
22    highly relevant discovery for years and causing the mistrial. Due to the timing of the
23    mistrial, after the completion of the government’s case-in-chief and near the end of the
24    defendant’s case, most of the defendant’s strategies were revealed to the prosecution
25    team. The prosecution had the benefit of learning Mr. Avenatti’s strategies utilized
26    during his voir dire and the defense’s precise attacks on the government’s case were
27    revealed during his opening statement. The government also now has the benefit of
28    knowing precisely which questions Mr. Avenatti will likely ask 21 of its witnesses,
                                                  29
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 37 of 38 Page ID #:18551




 1    including its key financial expert. Retrying this case would only advantage the
 2    government by allowing the prosecution, armed with the knowledge obtained from the
 3    first trial, to strengthen their witness’ testimony and prepare them for Mr. Avenatti’s
 4    cross-examination. The government will tailor its opening statement and voir dire to Mr.
 5    Avenatti’s defense and will also likely limit their direct examination of witnesses to
 6    prevent Mr. Avenatti from being afforded the opportunity to explore unfavorable areas
 7    of testimony on cross-examination. In essence, the government will only benefit from
 8    the retrial and will be permitted to fill in evidentiary gaps, correct loose ends, and clean
 9    up its prosecution to Mr. Avenatti’s detriment. Indeed, as a result of the government’s
10    act of withholding evidence and a resulting re-trial, Mr. Avenatti would continue to
11    suffer the prejudicial results while the prosecution would benefit from being given a free
12    trial with no adverse consequences.
13          The government flagrantly and blatantly disregarded its discovery obligations,
14    misled the Court and the defendant on numerous occasions, violated this Court’s January
15    25, 2021 Order [Dkt. 408] and defendant’s right to due process as guaranteed under the
16    Constitution, and goaded the defendant into having to move for a mistrial. Accordingly,
17    double jeopardy, the government’s misconduct, this Court’s January 25, 2021 Order and
18    defendant’s due process rights all require that the Court dismiss the Indictment with
19    prejudice and prevent the government from re-trying the defendant.
20    IV.   CONCLUSION
21          For each of the reasons stated above, defendant respectfully requests that the
22    Court dismiss the indictment in its entirety with prejudice and enter an order precluding
23    the government from re-trying the defendant.
24
       Dated: September 20, 2021                 Respectfully submitted,
25
26                                               /s/ Michael J. Avenatti
27                                               Defendant
                                                 MICHAEL JOHN AVENATTI
28
                                                    30
     Case 8:19-cr-00061-JVS Document 822 Filed 09/20/21 Page 38 of 38 Page ID #:18552




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on September 20, 2021, service

 6    of the:
 7
            DEFENDANT’S MOTION TO DISMISS DUE TO DOUBLE JEOPARDY,
 8      PROSECUTORIAL MISCONDUCT, CONTEMPT OF THIS COURT’S JANUARY
 9      25, 2021 ORDER [Dkt. 408], AND VIOLATIONS OF DEFENDANT’S RIGHT TO
                                     DUE PROCESS
10
      on the following party, using the Court’s ECF system:
11
12    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
      I declare under penalty of perjury that the foregoing is true and correct.
14
      Executed on September 20, 2021
15
16
                                              /s/ H. Dean Steward
17
                                              H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
                                                   31
